Citation Nr: 1731320	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a thyroid disability, to include as due to radiation exposure.

2. Entitlement to service connection for Sjogrens syndrome.

3. Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2014 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Manchester, New Hampshire and Philadelphia, Pennsylvania. Jurisdiction resides with the RO in Philadelphia, Pennsylvania.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends she is entitled to service connection for a thyroid disability, to include as due to radiation exposure, service connection for Sjogrens syndrome and service connection for a left eye disability. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regrettably, another remand is necessary to comply with the August 2015 remand directives.

Previously the case was before the Board in August 2015. The case was remanded for additional development and to afford the Veteran VA examinations to determine the nature and etiology of her Sjogrens syndrome and her left eye disability. Notification was provided to the Veteran in March 2016 requesting she identify and authorize for release any outstanding treatment records. See March 28, 2016 VA correspondence.  Identified private treatment records and VA treatment records from January 2012 through June 2016 from Lebanon VAMC have been associated with the claims file. The Veteran was afforded VA examinations in June 2016. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA treatment records in June 2016 note the Veteran was in the process of applying for Social Security Administration (SSA) disability benefits and awaiting a determination, but the disability or disabilities on which the Veteran was basing her SSA claim were not specified.  As such the Board cannot positively determine that any potential SSA records do not contain information to the Veteran's pending service connection claims. No SSA records have been associated with the claims file. As such, a remand is necessary so appropriate attempts can be made to locate and obtain any outstanding SSA treatment records. 

Next, the Veteran was afforded VA examinations as to the nature and etiology of Sjogrens syndrome and her left eye disabilities in June 2016.  If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The VA eye examiner noted a diagnosis of peripheral retinal hole and posterior vitreous detachment in the left eye, and dry eye syndrome. See June 2016 VA examination. The examiner found that a review of the medical literature noted no association between atrophic retinal holes and toluene exposure. The examiner noted that peripheral retinal holes generally occur de novo.  However, the examiner failed to fully address direct service connection as to whether the Veteran's diagnosed left eye disorders, including left eye peripheral retinal hole, posterior vitreous detachment and dry eye syndrome were related to or had their onset during service. As such remand is warranted for a supplemental VA opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate attempts should be made to obtain and associate with the claims file a complete copy of the Veteran's SSA records, if any. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, refer the case to the July 2016 VA eye examiner for a supplemental opinion. If the prior VA examiner is unavailable, then the case should be referred for a VA opinion with a physician of sufficient expertise and experience to determine the nature and etiology of the Veteran's eye disabilities. The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file, and all prior opinions provided, and examining the Veteran, only if warranted, the examiner is asked to answer the following question:

For all diagnosed left eye disorders, including peripheral retinal hole, posterior vitreous detachment and dry eye syndrome, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left eye disorders are related to active service?

Review of the entire claims file is required, and attention is invited to the Veteran's contentions that exposure to toluene in-service resulted in her current left eye disabilities. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative, if any, should be furnished a supplemental statement of the case addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUTED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




